Citation Nr: 0715253	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for left ear 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a 10 percent disability 
rating for left ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, Substantive Appeal, received at the RO in 
February 2004, the veteran requested that he be scheduled for 
a BVA Travel Board hearing at the RO.  His new address was 
noted on the VA Form 9.  He was then scheduled for two such 
hearings, as documented by letters from the RO to the veteran 
in July 2005 and November 2006.  He failed to report for 
these hearings.  

The Board notes that the hearing notices were not sent out to 
the veteran's most recent address.  These were sent to an 
address for the veteran in the town of Seaford, New York, and 
the veteran's return address since his October 2002 Notice of 
Disagreement has been listed as an address in the town of 
West Babylon, New York.  

Since it appears that the veteran may not have received the 
Travel Board notifications at his current address, and since 
he has not withdrawn his hearing request, the Board finds 
that a remand is necessary to send notice to his current 
address in West Babylon.  However, the veteran is cautioned 
that the burden is on him to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find [the 
appellant]".  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
VA's "duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  Notice should be sent to his 
address in West Babylon, New York, or to 
another address if notice of a change of 
address is received.  The case should 
thereafter be returned to the Board, in 
accordance with appellate procedures.  If 
he fails to report without good cause, 
the hearing should not be rescheduled.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

